United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 8, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20366
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAMON ARTURO COLATOS-RIVAS, also known as Ramon Rivas Colatos-
Rivas, also known as Ramon Rivas,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:03-CR-441-1
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the conviction and sentence of Ramon

Arturo Colatos-Rivas (Colatos).     United States v. Colatos-Rivas,

146 F. App’x 723 (5th Cir. 2005).     The Supreme Court vacated and

remanded for further consideration in light of Lopez v. Gonzales,

127 S. Ct. 625 (2006).

     Colatos has been deported.     He therefore would not legally

be able to attend any resentencing, as is required by FED. R.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20366
                                 -2-

CRIM. P. 43, should this court remand his case.   We are unable to

grant Colatos relief.    His appeal is moot and is dismissed.   See

United States v. Rosenbaum-Alanis,__ F.3d __, No. 05-41400, 2007
WL 926832, at **1-2 (5th Cir.

Mar. 29, 2007).

     APPEAL DISMISSED.